IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   September 27, 2005 Session

                      TERRY PENNY v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Hamilton County
                       Nos. 130199, 248876   Douglas A. Meyer, Judge



                     No. E2004-01735-CCA-R3-PC - Filed December 2, 2005


The petitioner, Terry Penny,1 appeals the post-conviction court’s denial of his motion for a corrected
judgment and his petition for post-conviction relief arguing his 1976 judgment should be corrected
pursuant to Tennessee Rule of Criminal Procedure 36 and his post-conviction petition was not time-
barred by the statute of limitations. Following our review, we affirm the post-conviction court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which JERRY L. SMITH and NORMA MCGEE
OGLE, JJ., joined.

C. Leland Davis and Bryan H. Hoss, Chattanooga, Tennessee, for the appellant, Terry Penny.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
William H. Cox, III, District Attorney General; and Lila Statom, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                               OPINION

                                                 FACTS

       In 1975, the petitioner was indicted by the Hamilton County Grand Jury for unlawfully and
feloniously selling or delivering a Schedule IV controlled substance, Ethchlorvynol. In 1976,
according to the judgment, the petitioner pled guilty to an attempt to commit a felony and was
sentenced to eleven months, twenty-nine days, suspended on payments of costs and good behavior




        1
         Throughout his brief, the petitioner spells his name “Terry Penney.” However, on the indictment and
judgment, it is spelled “Terry Penny.” W e will use this second spelling.
for five years under parole supervision.2 On March 30, 2004, he filed a motion seeking to correct
his 1976 judgment under Tennessee Rule of Criminal Procedure 36,3 arguing that a clerical error had
occurred and that the judgment should have reflected he pled guilty to a misdemeanor and not a
felony.4 The petitioner, noting discrepancies between the judgment, the court minutes from the day
of his plea, and his petition for probation,5 asked the court to correct the judgment to reflect that he
pled guilty to “selling a controlled substance,” which he asserts was a misdemeanor. On April 6,
2004, approximately one week later, he filed a petition for post-conviction relief, asserting that his
1976 “judgment and sentence are illegal and contrary to the laws of the State of Tennessee and
United States Constitution in light of the incomplete record” and, in the alternative, that his
“conviction is void and/or voidable due to the abridgment of [his] rights guaranteed by the Tennessee
Constitution and the Constitution of the United States because he did not enter a knowing, voluntary
and understanding plea to a felony offense.”

        In June 2004, the post-conviction court held a hearing on the motion to correct the judgment
and the petition for post-conviction relief. The court denied relief, finding no clerical error in the
petitioner’s judgment and that the post-conviction relief claims were untimely. In addition, after
considering if there were any grounds for a sua sponte issuance of a writ of habeas corpus based on
the petitioner’s claim that his judgment was illegal, the court concluded that neither the conviction
nor sentence was illegal. The petitioner appealed these rulings, and we will review the issues raised
on appeal.

                                                     ANALYSIS

                                           I. Correction of Judgment

       The petitioner contends the trial court erred in denying his motion, filed under Tennessee
Rule of Criminal Procedure 36, to correct judgment to reflect a misdemeanor rather than a felony
because, according to his argument, “the entire record including the judgment, courtroom minutes


         2
           The petitioner originally pled guilty on M ay 19, 1976, but the execution of judgment was withheld pending
his petition for a suspended sentence. On June 28, 1976, his judgment was executed, with the court granting his petition
for a suspended sentence.

         3
           Rule 36 provides: “Clerical mistakes in judgments, orders, or other parts of the record and errors in the record
arising from oversight or omission may be corrected by the court at any time and after such notice, if any, as the court
orders.” Tenn. R. Crim. P. 36.

         4
          This motion was filed after the petitioner was indicted in the United States District Court in Chattanooga on
February 11, 2004, for two counts of being a felon in possession of a firearm, in violation of Title 18, United States Code,
Section 922(g)(1). The predicate offense relied on by the federal government is the petitioner’s 1976 conviction which
was the subject of this appeal.

         5
          The petitioner noted that while his judgment showed he pled guilty to “Attempt to Commit a [F]elony,” the
May 19, 1976, court minutes showed he pled guilty to “Selling a Controlled Substance” and his petition for a suspended
sentence showed he pled guilty to “simple possession of marijuana.”

                                                            -2-
from two different dates, the pleadings and the transcript are all inconsistent to ensure that the
offense as contained on the judgment itself was in fact what the [petitioner] agreed to plead guilty
to.” The State contends that there is no error in the judgment and that the petitioner has no appeal
of right under Tennessee Rule of Appellate Procedure 3.

        We agree with the State that the petitioner does not have an appeal as of right from the denial
of his motion to correct judgment due to clerical errors. Tennessee Rule of Appellate Procedure 3(b)
states:

        In criminal actions an appeal as of right by a defendant lies from any judgment of
        conviction entered by a trial court from which an appeal lies to the Supreme Court
        or Court of Criminal Appeals: (1) on a plea of not guilty; and (2) on a plea of guilty
        or nolo contendere, if the defendant entered into a plea agreement but explicitly
        reserved the right to appeal a certified question of law dispositive of the case
        pursuant to and in compliance with the requirements of Rule 37(b)(2)(i) or (iv) of the
        Tennessee Rules of Criminal Procedure, or if the defendant seeks review of the
        sentence and there was no plea agreement concerning the sentence, or if the issues
        presented for review were not waived as a matter of law by the plea of guilty or nolo
        contendere and if such issues are apparent from the record of the proceedings already
        had. The defendant may also appeal as of right from an order denying or revoking
        probation, and from a final judgment in a criminal contempt, habeas corpus,
        extradition, or post-conviction proceeding.

Tenn. R. App. P. 3(b). The denial of a Rule 36 motion to correct a judgment for a clerical error is
not covered by Rule 3 and, thus, the petitioner does not have an appeal as of right. Jonathan
Malcolm Malone v. State, No. M2004-02826-CCA-R3-CO, 2005 WL 1330792, at *2 (Tenn. Crim.
App. June 6, 2005); State v. Greg Smith, No. E2003-01092-CCA-R3-CD, 2004 WL 305805, at *1
(Tenn. Crim. App. Feb. 18, 2004) (holding there is no appeal as of right for a trial court’s denial of
a motion for pretrial jail credits under Rule 3 and even if the “motion could be recast as a motion to
correct the sentence, a trial court's order denying a motion to correct a sentence is generally not
appealable as a matter of right”).

        Even accepting, arguendo, that the petitioner did have a right to appeal the trial court’s denial
of his Rule 36 motion, the records upon which he relies do not establish that he is entitled to relief.
According to the judgment, the petitioner was charged with “FEL. SELLING A CONT.
SUBSTANCE” and pled guilty on May 19, 1976, to “ATTEMPT TO COMMIT A FELONY.” It
also bears the following notation:

        5/19/76 EXECUTION OF JUDGMENT WITHHELD
        6/28/76 JUDGMENT ORDERED INTO EXECUTION - PET. FOR SUSPENDED
        SENTENCE SUSTAINED ON PAYMENT OF COSTS ON OR BEFORE 7/30/76
        AND GOOD BEHAVIOR FOR FIVE YEARS UNDER PAROLE SUPERVISION



                                                  -3-
       The May 19, 1976, court minutes state as follows:

       130199          State v. Terry Penny - Fel. Selling Controlled Substance.

               Came the Attorney General and the [petitioner] in person with his attorney
       . . . and this case came on for hearing before the [c]ourt without a jury on [the
       petitioner’s] plea of guilty.

                Upon [the petitioner’s] plea and upon proof heard, it is adjudged by the
       [c]ourt that the [petitioner] is guilty of Selling a Controlled Substance, Schedule IV,
       and it is the judgment of the [c]ourt that the [petitioner] serve a term of 11 months
       and 29 days at the Hamilton County Penal Farm, and pay all costs. Execution will
       issue against the [petitioner] for the costs.

               Execution of the judgment is further ordered withheld pending an
       investigation by the State Parole Office. [The petitioner] is allowed 10 days within
       which to file a Petition For Suspended Sentence to be heard on June 28, 1976. No
       bond allowed.

       The June 28, 1976, court minutes, the day the petitioner’s judgment was executed, state the
following:

       130199          State v. Terry Penny - Fel. Selling Controlled Substance

              The above case came on for hearing on a Petition For Suspended Sentence
       heretofore filed by [trial counsel], and the [c]ourt, after hearing said petition, is of the
       opinion same is a proper case for the suspension of the sentence

               Said petition is, therefore, sustained and the sentence hereby suspended upon
       payment of the costs on or before July 9, 1976, and further conditioned upon the
       [petitioner’s] good behavior for a period of 5 years, under the supervision of the State
       Parole Office.

        Finally, the petition for probation states: “That on the 19th day of May, 1976, the petitioner
entered a plea of guilty of possession of marijuana, a misdemeanor, and was sentenced to the
workhouse for a period of Eleven (11) months Twenty-Nine (29) days. The case was passed for an
investigation by the probation officers.”

        Thus, according to the judgment, the petitioner pled guilty to an attempt to commit a felony;
according to the minutes, he pled guilty to selling a Schedule IV controlled substance; and, according
to his petition for probation, he pled guilty to misdemeanor possession of marijuana.




                                                   -4-
       Rule 36 provides that “[c]lerical mistakes in judgments . . . may be corrected by the court at
any time and after such notice, if any, as the court orders.” Tenn. R. Crim. P. 36. This court has
previously explained that before a trial court can correct a judgment for clerical errors

         “the record in the case must show that the judgment entered omitted a portion of the
         judgment of the court or that the judgment was erroneously entered. The most
         reliable indicator that clerical error was made is the transcript of the hearing or other
         papers filed in connection with the proceedings which show the judgment was not
         correctly entered.”

Donald W. Rhea, Jr. v. State, No. M2003-01034-CCA-R3-CO, 2004 WL 343969, at *3 (Tenn. Crim.
App. Feb. 24, 2004) (quoting State v. Jack Lee Thomas, Jr., No. 03C01-9504-CR-00109, 1995 WL
676396, at *1 (Tenn. Crim. App. Nov. 15, 1995)). Generally, if there is a discrepancy between the
transcript of the sentencing hearing and the court minutes, the transcript prevails. State v. Moore,
814 S.W.2d 381, 383 (Tenn. Crim. App. 1991) (citing State v. Zyla, 628 S.W.2d 39, 42 (Tenn. Crim.
App. 1981); Farmer v. State, 574 S.W.2d 49, 50 (Tenn. Crim. App. 1978)). Here, however, there
was no transcript made of the plea and sentencing proceedings,6 and we are left to decide which
prevails when there are discrepancies between the judgment (attempt to commit a felony), the court
minutes (selling a Schedule IV controlled substance), and the petition for probation (possession of
marijuana).

       The petitioner urges us to accept the wording of his petition for probation as proof that he
pled guilty to a misdemeanor and not a felony because, as he explains,

         [t]he most “reliable indicator” that a clerical error was made is the petition for
         probation which was signed by the [petitioner], signed by the [petitioner’s] attorney,
         served on the District Attorney’s office and verified under oath. Most notably, it is
         this petition in which the [trial court] states in the courtroom minutes from July 9,
         1976 that was sustained. And there is nothing in the courtroom minutes that show
         that the District Attorney’s office ever objected to the Petition.

The petition for probation is the only document that purports to show the petitioner pled guilty to a
misdemeanor, while the other two court documents, the judgment and the minutes, both show he
pled guilty to a felony.7 Under these circumstances, we cannot agree with the petitioner’s claim that
his petition for probation, drafted by his trial counsel, is the “most ‘reliable indicator’” that a clerical


         6
          The petitioner attached to his post-conviction petition a notarized statement from the official court reporter
for the Hamilton County Criminal Court - Division I, which said she had “listened to the official audiotapes for court
proceedings held on M ay 19, 1976 and June 28, 1976, before [the trial judge], and ha[d] found that there was no
recording made relating to the [petitioner’s] case on either date.”

         7
          Although the petitioner originally claimed in his motion to correct the judgment that selling a controlled
substance was a misdemeanor offense, in his appellate brief, he acknowledges that “[i]n 1976, selling a schedule IV
controlled substance was a felony.”

                                                          -5-
error in the judgment may have existed. In addition, regardless of whether we decide the clerical
error existed in either of the remaining two court documents, the judgment or the court minutes, the
result is the same, the petitioner is a convicted felon.

       In its order denying the petitioner relief, the post-conviction court concluded:

               Although the description of the conviction offense in the judgment disagrees
       with that in the court minutes and the petition for probation, unlike the minutes and
       the petition, the judgment is internally consistent, i.e., the description of the
       conviction offense in the judgment is consistent with the sentence. Compare Tenn.
       Code Ann. § 39-603 (transferred, § 39 1 501, 1982, repealed 1989) (making an
       attempt to commit a felony punishable by imprisonment in the penitentiary for not
       more than five (5) years or in the workhouse for not more than one (1) year and by
       fine not more than five thousand dollars ($5,000)) with Tenn. Code Ann. § 52
       1432(a), (b) (current 39 6 417(a), (b) (making sale of a schedule IV controlled
       substance a felony punishable by imprisonment in the penitentiary for two (2) to five
       (5) years and by fine not more than seven thousand dollars ($7,000.00) and
       possession of a controlled substance, with inapplicable exception, a misdemeanor).
       Although it is clear that the record contains one or more clerical errors, considering
       the internal consistency of the judgment and the lack of such consistency of other
       documents in the record as well as the absence of a transcript and therefore the
       absence of inconsistency between the judgment and the transcript, the [c]ourt finds
       that the judgment is not the location of the error(s).

We agree with the post-conviction court that, although a clerical error may exist, it does not occur
in the judgment because it is the only document with internal consistency between the conviction
charge and sentence. As such, we conclude the petitioner would not be entitled to a correction of
his judgment under Rule 36.

                          II. Post-Conviction Statute of Limitations

        The petitioner seeks post-conviction relief for a judgment that was executed almost thirty
years ago. The post-conviction court dismissed the petition as being barred by the statute of
limitations. The original Post-Conviction Procedure Act of 1967, which was in effect at the time
the petitioner was sentenced, did not include a statute of limitations for seeking relief, allowing a
petition to be filed "at any time after [a petitioner] ha[d] exhausted his appellate remedies and
before the sentence ha[d] expired or had been fully satisfied." Tenn. Code Ann. § 40-30-102
(1982) (repealed 1986). However, the 1986 Post-Conviction Act established a three-year statute
of limitations:

       A prisoner in custody under sentence of a court of this state must petition for
       post-conviction relief under this chapter within three (3) years of the date of the final



                                                 -6-
        action of the highest state appellate court to which an appeal is taken or consideration
        of such petition shall be barred.

Tenn. Code Ann. § 40-30-102 (1990) (repealed 1995). "To ensure that the constitutional
requirement of reasonable notice was observed, the Tennessee Supreme Court ruled that those whose
convictions were final before the effective date of the act had three years from July 1, 1986 to file
a post-conviction claim." Robert L. Smith, Jr. v. Judge Sterling Gray, No. 01C01- 9610-CR-00450,
1997 WL 672664, at *1 (Tenn. Crim. App. Oct. 30, 1997) (citing Abston v. State, 749 S.W.2d 487,
488 (Tenn. Crim. App. 1988), perm. to appeal denied (Tenn. Mar. 16, 1998). Thus, in the present
matter, because the petitioner did not file an appeal, the statute of limitations for seeking
post-conviction relief as to the petitioner's sentence began to run on July 1, 1986, and expired on July
1, 1989. The petition was filed on April 6, 2004, nearly fifteen years after the statute had run.

        In 1995, the legislature enacted the current post-conviction relief act, effective May 10, 1995,
which provides that post-conviction petitions are untimely unless they are filed "within one (1) year
of the date of the final action of the highest state appellate court to which an appeal is taken or, if no
appeal is taken, within one (1) year of the date on which the judgment became final . . . ." Tenn.
Code Ann. § 40-30-102(a) (2003). Since the statute of limitations applicable to the petitioner's
post-conviction claims had expired before the enactment of the 1995 Post-Conviction Procedure Act,
that subsequent act did not give him additional time within which to file such claims. See Carter v.
State, 952 S.W.2d 417, 419 (Tenn. 1997).

        The current post-conviction relief act does contain the following statutory exceptions to the
statute of limitations for: (1) claims based upon a new rule of constitutional law applicable to a
petitioner's case, (2) claims based upon new scientific evidence showing innocence, and (3) claims
based upon enhanced sentences that were enhanced because of convictions subsequently found to
be illegal. See Tenn. Code Ann. § 40-30-102(b)(1)-(3) (2003). The petitioner argues that his post-
conviction petition is not time-barred by the statute of limitations because, by his view, Blakely v.
Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), created a newly established constitutional right
that permits him to file beyond the statute of limitations period. Specifically, he contends that under
Blakely, the maximum sentence the trial judge could have imposed must have been based on facts
admitted by the petitioner. He further asserts that because there is no record of his admitting to any
facts, other than in his petition for probation where he admitted to committing a misdemeanor,
“Blakely mandates that he can only be sentenced to a misdemeanor.”

         In considering the Blakely decision, our supreme court concluded that it did not announce
a new rule of constitutional law. State v. Gomez, 163 S.W.3d 632, 650 (Tenn. 2005). More
importantly for the purposes of this appeal, the Gomez court also noted that the post-conviction
standard for determining whether a new rule of constitutional law requires retroactive application,
as stated in Tennessee Code Annotated section 40-30-122, does not permit the retroactive application
of Blakely in a post-conviction proceeding. Id. at 651 n.16. Blakely, therefore, does not create an
exception to the operation of the statute of limitations in this case.



                                                   -7-
        In addition, the petitioner argues the Due Process Clause under both the Tennessee and
Unites States Constitutions bars strict application of the statute of limitations because he was never
put on notice of the consequences of his guilty plea. While he correctly points out due process
dictates that the statute of limitations for post-conviction relief should not be so strictly applied as
to deny a person the opportunity to have a claim heard and determined at a meaningful time and in
a meaningful manner, State v. McKnight, 51 S.W.3d 559 (Tenn. 2001); Seals v. State, 23 S.W.3d
272 (Tenn. 2000); Burford v. State, 845 S.W.2d 204 (Tenn. 1992), we cannot conclude that due
process tolls the statute of limitations in this case.

         To review the alleged defects in the petitioner’s plea of guilty, we look to the federal standard
announced in Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969), and the
state standard set out in State v. Mackey, 553 S.W.2d 337 (Tenn. 1977). State v. Pettus, 986 S.W.2d
540, 542 (Tenn. 1999). In Boykin, the United States Supreme Court held that there must be an
affirmative showing in the trial court that a guilty plea was voluntarily and knowingly given before
it can be accepted. 395 U.S. at 242, 89 S. Ct. at 1711. Similarly, our Tennessee Supreme Court in
Mackey required an affirmative showing of a voluntary and knowledgeable guilty plea, namely, that
the defendant has been made aware of the significant consequences of such a plea. Pettus, 986
S.W.2d at 542. A plea is not "voluntary" if it results from ignorance, misunderstanding, coercion,
inducements, or threats. Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993). The trial court
must determine if the guilty plea is "knowing" by questioning the defendant to make sure he fully
understands the plea and its consequences. Pettus, 986 S.W.2d at 542; Blankenship, 858 S.W.2d at
904.

        The petitioner contends that his guilty plea violated both Boykin and Mackey8 because “the
record is entirely silent as to whether [he] understood his constitutional rights at the time of the
pleas.” Even accepting arguendo that this is true, the petitioner had ample time to contest his guilty
plea for being unconstitutional within the statute of limitations period. As discussed above, he had
until July 1, 1989, to file a post-conviction petition but failed to do so. In its order denying the
petitioner post-conviction relief for being time barred, the post-conviction court concluded:

                 The only explanation that the [petitioner] offers for his failure to present his
        post-conviction claims in a timely petition is that he did not have any reason to know
        that the conviction offense was a felony until his indictment by a federal grand jury
        in January 2004. Not only does the judgment indicate that the conviction offense was
        a felony, however, but the sentence, about which there is no disagreement,
        presupposes a felony conviction. Thus, regardless of the [petitioner’s] actual belief
        regarding the conviction offense, he had reason to know, as of 28 June 1976 at the
        latest, that the conviction offense was a felony. Furthermore, if his guilty plea was
        involuntary or unintelligent because of omissions on the part of the trial court at the
        time of the plea, then he had reason to know that immediately.



        8
            W e note that Mackey was decided the year after the petitioner’s guilty plea.

                                                           -8-
On appeal, the petitioner argues, among other things, that he waited to file for post-conviction relief
because he “had no notice that his conviction was anything other than a misdemeanor.” This
argument is contradicted by the fact that the judgment clearly reflects that he pled guilty to a felony.
Indeed, the petitioner gives no explanation as to why the judgment, alone, did not give him notice
that he pled guilty to a felony. The record supports the finding of the post-conviction court in this
regard.

                                        III. Habeas Corpus

        Finally, we address the post-conviction court’s consideration of a sua sponte issuance of writ
of habeas corpus. The State argues that the petitioner is not eligible for habeas corpus relief under
the recent Tennessee Supreme Court decision, Hickman v. State, 153 S.W.3d 16 (Tenn. 2004).

         It is well established that the grounds upon which habeas corpus relief may be granted in
this state are narrow. Hickman, 153 S.W.3d at 20 (Tenn. 2004) (citations omitted). Relief will be
granted if the petition establishes that the challenged judgment is void. Id. A judgment is void
"only when '[i]t appears upon the face of the judgment or the record of the proceedings upon which
the judgment is rendered' that a convicting court was without jurisdiction or authority to sentence
a defendant, or that a defendant's sentence of imprisonment or other restraint has expired." Id. at
20 (quoting State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)). The petitioner
bears the burden of establishing either a void judgment or an illegal confinement by a
preponderance of the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).
If the petitioner carries this burden, he is entitled to immediate release. Id. Even if the petitioner
does not apply for a writ of habeas corpus, Tennessee Code Annotated section 29-21-104 requires:

                 Whenever any court or judge, authorized to grant this writ, has evidence, from
        a judicial proceeding, that any person within the jurisdiction of such court or officer
        is illegally imprisoned or restrained of liberty, it is the duty of such court or judge to
        issue, or cause to be issued, the writ as aforementioned, although no application be
        made therefor.

Tenn. Code Ann. § 29-21-104 (2000); Cox v. State, 53 S.W.3d 287, 292 (Tenn. Crim. App. 2001),
overruled on other grounds by Moody v. State, 160 S.W.3d 512, 515-16 (Tenn. 2005).

        The post-conviction court correctly noted that the petitioner’s claim that his 1976 judgment
was illegal is “in essence, a claim for the writ of habeas corpus” and the court considered it as such.
See Cox, 53 S.W.3d at 292 (noting that “the better method of challenging illegal or void sentences
is via an application for a writ of habeas corpus”). Although he did not file a petition, any habeas
corpus petition that the petitioner may have filed would have had to assert that he was “illegally
restrained of liberty” by his 1976 judgment. Tenn. Code. Ann. § 29-21-107(b)(1) (2003). We find
the petitioner is not currently being restrained of his liberty under the 1976 judgment and, thus, is
not entitled to habeas corpus relief.



                                                   -9-
       In Hickman, 153 S.W.3d at 19, our supreme court dealt with a set of facts very similar to
those of the present appeal. The defendant in Hickman, facing a sentence enhancement in federal
court based on an expired 1986 misdemeanor judgment, sought habeas corpus relief in 2002,
challenging the validity of the expired judgment. Affirming the trial court’s dismissal of the habeas
corpus petition, the court explained

         that a person is not "restrained of liberty" for purposes of the habeas corpus statute
         unless the challenged judgment itself imposes a restraint upon the petitioner's
         freedom of action or movement. Use of the challenged judgment to enhance the
         sentence imposed on a separate conviction is not a restraint of liberty sufficient to
         permit a habeas corpus challenge to the original conviction long after the sentence
         on the original conviction has expired.

Id. at 23 (footnote omitted). Here, the petitioner has not, and cannot, claim that he is presently being
confined under the 1976 judgment. Instead, he is confined because he is awaiting trial on a federal
indictment, for which the 1976 judgment is only a predicate offense. As such, we find that the
petitioner is not entitled to habeas corpus relief because he is not being “restrained of liberty” by his
1976 conviction.

                                           CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the order of the post-conviction
court.

                                                         ___________________________________
                                                         ALAN E. GLENN, JUDGE




                                                  -10-